Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marshall Byrd on 11/01/2021.
The amended claims are listed below.
Claim 1: Change the recitations “the support comprises hydroxyl or sulfate” (lines 4 to 5) and “has a salt concentration” (line 5) to “the support material comprises a binding ligand consisting of hydroxyl or sulfate” and “has said high salt concentration”, respectively.
Claim 13: Insert the phrase “of at least about 150 mM” immediately after the recitation “high salt concentration” (lines 5 and 7 to 8); and insert the phrase “a binding ligand consisting of” immediately after the recitation “material comprises” (line 6).
Claim 32: Insert the phrase “of at least about 150 mM” immediately after the recitation “high salt concentration” (lines 4 and 6 to 7); insert the phrase “a binding ligand consisting of” immediately after the recitation “material comprises” (line 5); insert the word “washed” immediately after the recitation “eluting the” (line 8); and insert the word “eluted” immediately after the recitation “formulating the” (last line).
Claim 33: Change the recitation “according to claim 29” (line 1) to “according to claim 32”.
Claim 34: Change the recitation “wherein the support comprises hydroxyl groups and does not comprise sulfate groups” (lines 1 to 2) to “wherein the binding ligand contains hydroxyl groups”.
Claim 35: Change the recitation “wherein the support comprises sulfate groups and does not comprise hydroxyl groups” (lines 1 to 2) to “wherein the binding ligand contains sulfate groups”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/28/2021 has been entered. Claims 2, 18-28, 30, and 31 are cancelled. Claims 32-35 are newly added. Claims 1, 3-17, 29, and 32-35 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 01/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/28/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1, 3-17, 29, and 32-35 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/EP2017/080703 filed on 11/28/2017 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) PCT/EP2016/079026 filed on 11/28/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 2, 10, 13, and 16 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 04/28/2021, is withdrawn in view of amended claims.
The rejection of claims 1-17 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 04/28/2021, is withdrawn in view of amended claims 1, 13, and 17, and cancelled claim 2. Claims 3-12, 14-16, and 29 depend from claim 1.
The rejection of claims 1-17 and 29 under 35 U.S.C. 103 as being unpatentable over Weisburg et al. in view of Balasubramanian et al. as evidenced by MAXIscript, as set forth on pages 5-9 of the Non-Final Rejection mailed on 04/28/2021, is withdrawn in view of amended claims 1 and 13, and cancelled claim 2. Claims 3-17 and 29 depend from claim 1.

Allowable Subject Matter
The amended claims 1 and 32 are allowed. Claims 3-17, 29, 34, and 35, depending from claim 1; and claim 33, depending from claim 32, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 1 and 32, directed to A method for purifying RNA, comprising the steps of: a) applying a sample containing in vitro transcribed RNA in an equilibration buffer having a high salt concentration to a support material that binds the RNA under said high salt concentration, wherein the support material comprises a binding ligand consisting of hydroxyl or sulfate groups and, wherein the equilibration buffer has said high salt concentration of at least about 150 mM; b) optionally washing the support material with a washing buffer having a high salt concentration of at least about 150 mM; and c) eluting the RNA nucleic acid from the support material with an elution solution (or a) transcribing RNA from a template DNA in vitro;  Weisburg et al. (US 2009/0048439, published on February 19, 2009) disclosed that separation of DNA versus RNA can be effected by altering the properties of the solid support, the binding conditions, wash conditions, elution conditions, or any combination thereof. Ion-exchange chromatography separates nucleic acid on the basis of charge, size exclusion chromatography separates nucleic acid on the basis of size, while HIC (hydrophobic interaction chromatography) separates nucleic acid molecules on the basis of hydrophobicity. Anion-exchange chromatography uses a resin carrying positively charged groups (e.g. diethyl aminoethyl (DEAE)) that adsorb negatively charged molecules (e.g. negatively charged phosphates of the DNA backbone) in buffers near neutral pH and of medium ionic strength. There is selective binding of plasmid DNA from cell lysate until elution with a high-salt buffer, while RNA, protein, carbohydrates, and small metabolites are washed from the resin with medium-salt buffers. At neutral pH, tRNA can be eluted at approximately 0.8 M NaCl, rRNA at approximately 0.9M, M13 ssRNA at approximately 1.3 M NaCl, and plasmid and genomic DNA at approximately 1.5 M NaCl. HIC can be used to separate nucleic acids, particularly to separate native, double-stranded supercoiled plasmid DNA from more hydrophobic nucleic acids, such as RNA, denatured gDNA and oligonucleotides. The HIC step can be a flow through step where the less-hydrophobic molecules flow through the column, i.e., the supercoiled and open circular plasmid flow through the column while RNA and denatured plasmid DNA are retained on the column. HIC is generally practiced by binding compounds of interest in an aqueous solution containing appropriate concentrations of salt (e.g. ammonium sulfate, sodium sulphate). Elution of the desired materials is accomplished by lowering the salt concentration. There are a variety of HIC resins, including Butyl FF HIC and Hexyl HIC. Reversed-phase high-performance liquid chromatography (RP-HPLC) is a technique which can provide rapid analysis and purification of nucleic acid molecules based on their size, chemical properties (charge and hydrophobicity) and conformational constraints, all of which can be exploited via the interactions with reversed-phase solid support (page 17/45 to 18/45, [0133-0136]). Binding of nucleic acid to solid supports can be effected by an agent such as, for example, a polyalcohol including polyethylene glycol (PEG), in the presence of high salt concentration (e.g. 0.6 M to 3.3 M NaCl). The presence of salt functions to minimize the negative charge repulsion of the nucleic acid molecules. A suitable wash buffer solution has several characteristics. First, the wash buffer solution must have a sufficiently high salt concentration (i.e. be of sufficiently high ionic strength) that the nucleic acid bound to the solid phase carrier does not elute off of the solid phase carrier, but remains bound. Low concentrations of salt, for example, less than 0.2 M, results in significantly reduced binding of nucleic acid to the solid support. Aqueous elution buffers include Tris-HCI (10 mM), EDTA (e.g. 0.1 mM, pH 8.0), Tris acetate, and nuclease-free water. Naturally-occurring RNA molecules include, transfer RNA (tRNA), ribosomal RNA (rRNA), messenger RNA (mRNA), or genomic RNA (such as that from influenza or hepatitis C viruses (page 15/45, [0118]; page 17/45, [0129 and 0132]; page 14/45, [0109]). Radiolabeled RNA was prepared by in vitro transcription. A cDNA encoding a portion of the human parainfluenza virus 2 (HPIV-2) hemagglutinin-neuraminidase gene was cloned into pCRII-TOPO (Invitrogen, CA). The plasmid was linearized and used as a template for T7 RNA polymerase (Maxiscript Transcription Kit, Ambion, Tex.) in the presence of 32P-CTP and non-radioactive nucleotides as recommended by the kit manufacturer. The reaction was incubated for 20 min at 37° C. and was stopped by the addition of EDTA to 0.5 mM (page 25/45, [0189]). MAXIscript (cited here as evidence only, MAXIscript® Kit protocol, Revision Date: July 22, 2008) disclosed that it is important to add EDTA to reactions that will be heated (to inactivate DNase I, for example). EDTA blocks the heat-induced RNA degradation (page 8/38, para. #6). Balasubramanian et al. (Water Research 106:405-414, available online October 8, 2016) disclosed that methacrylate monolithic columns, commercially available as convective interaction media (CIM®), are chromatographic supports based on fast convective flow, with average pore sizes ranging from 1.5 to 6 mm, and flexible ion exchange or hydrophobic interaction based active chemistries that are optimized for interaction and concentration of biomolecules like plasmids and viruses. Chromatographic concentration of virus particles were performed on CIM monolithic columns with quaternary ammonium (QA), diethylaminoethyl (DEAE), sulphate (SO3) and hydroxyl (OH) active chemistries. CIM high density butyl (C4) column was also provided. For the CIM columns with ion exchange chemistries: QA, DEAE, and SO3 columns; concentration was performed on 120 ml buffered water samples (50 mM 4-(2-hydroxyethyl)-1-piperazine ethane sulfonic acid (HEPES), pH 7). Bound rotavirus (RoV) was eluted from the CIM ion exchange columns using 5 ml of buffer as above (50 mM HEPES pH 7) but with higher salt concentration of 1 M NaCl to facilitate RoV elution. The low concentration factor and recovery efficiencies obtained may be due to weak or incomplete RoV binding for QA, DEAE, and SO3 columns. For CIM hydroxyl (OH) and butyl (C4) columns with hydrophobic interaction chemistries to concentrate RoV in saline water, the load sample was buffered water (50 mM HEPES pH 7). Bound RoV was eluted using just buffer (50 mM HEPES pH 7) with no salt added. RoV particles bound very poorly to the CIM OH column, but RoV binding to the CIM C4 column was effective with 70% recovery efficiency and 60-fold concentration factor (page 406, left col., para. 3; right col., para. 5; page 408, left col., para. 1, right col., para. 1). However, the references did not teach or suggest the recitation “support material comprises a binding ligand consisting of hydroxyl or sulfate groups”, required by claim 1 and 32, and limited by the closed transitional phrase “consisting of” to exclude other binding ligand or moiety, such as quaternary ammonium (QA) or diethylaminoethyl (DEAE), also disclosed by the references.


Conclusion
Claims 1, 3-17, 29, and 32-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623